Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-16 are pending and presented for examination on the merit.


Claim Objections
Claim 1 is objected to because “electrically” should be inserted before “conductive material” in lines 3 and 6, respectively.
Claim 2 is objected to because “electrically” should be inserted before “conductive material” in line 3 to keep the term consistent with the parent claim 1.  
Claim 7 is objected to because “the electrically” should be inserted before “conductive material” in line 2.
Claim 9 is objected to because “the electrically” should be inserted before “conductive material” in lines 2 and 4, respectively.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “large” in claim 1 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that claim 15 also contains two instances of “large” in lines 2 and 5. Similarly, the term “several,” which plainly means “more than two but not many,” is unclear about how many. For examination purposes, as long as the frame has more than two cut-outs, the limitation “several cut-outs” is met, and as long as the carbon based electrode comprises a frame having more than two cut-outs and corresponding carbon based sub-electrodes, the electrode is considered to have a large geometrical surface area.
Claims 2-16 are rejected for depending on the indefinite claim 1. 
Further, claim 3 recites the limitation "the conductive current density distributor" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the current density distributor” is considered.
Claim 13 recites “wherein opposite sides of each anode are connected to the carbon based electrode.” This limitation raises a question how one carbon based electrode is connected to opposite sides of each anode. For examination purposes, opposite sides of each anode are connected to one of the at least one carbon based electrode. 
Claim 14 is rejected for depending on claim 13. In addition, the term “the cathode” in lines 1 and 2 lacks sufficient antecedent basis in the claim. For examination purposes, “the at least one carbon based electrode” is considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,410,180 to Cisar et al.
Regarding claim 1, Cisar et al. teaches a frame of an electrically conductive material with several cut-outs with a surface area, e.g. a frame in Fig. 4 composed of metal frames 30, 36, and 38 of Fig. 3 having openings (column 8, lines 45-67), which cut-outs or openings are separated from each other by portions of the conductive material (Fig. 3), wherein carbon based sub-electrodes, e.g. gas diffusion electrodes (column 7, lines 40-58) or those comprising a carbon conducting paper or cloth 84, uncatalyzed carbon gas diffusion layer 58, an electrocatalytically active portion 56, and metal grid 82 (Figs. 4 and 6A-6C; column 9, line 38 to column 10, line 12), dimensioned so as to at least cover the surface area of the cut-outs are positioned in the cut-outs (Figs. 3, 4, and 6A-6C; column 8, lines 45-55; column 9, lines 21-27) and are conductively connected to at least part of each of the portions of the conductive material adjacent to the carbon based sub-electrodes as the frames and the grid 82 of the electrode and the cell frame have good contact for efficient current collection (Figs. 3, 4, and 6A-6C; column 9, lines 21-27; column 10, lines 1-12). The prior art structure meeting all the structural limitations of claim 1 reads on the claimed carbon based electrode with a large geometrical surface area.
 	Below is Fig. 4 of Cisar et al.

    PNG
    media_image1.png
    275
    553
    media_image1.png
    Greyscale

	Regarding claim 2, Cisar et al. teaches that each of the sub-electrodes contains a current density distributor, e.g. grid 82, and wherein the current density distributor is connected to at least part of the portions of the conductive material adjacent to the carbon based sub-electrode containing the current density distributor as the grid 82 of and the cell frame have good contact for efficient current collection (Figs. 3, 4, and 6A-6C; column 9, lines 21-27; column 10, lines 1-12).
	Regarding claim 7, Cisar et al. teaches that the frame of conductive material is made of metal (column 8, lines 50-52).
Regarding claim 8, Cisar et al. teaches that the carbon based electrode is a gas diffusion electrode (Figs. 6A-6C; column 7, lines 40-58; column 9, line 38 to column 10, line 12).
Regarding claim 12, Cisar et al. teaches an electrochemical cell, e.g. a fuel cell, comprising at least one carbon based electrode according to claim 1 (column 1, lines 15-17).
Regarding claim 16, the instant claim recites an intended use of the electrochemical cell and the electrochemical cell of Cisar et al. is a cell for electrochemical synthesis as products including water are synthesized by electrochemical reactions (column 3, line 6-18; column 8, lines 13-15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cisar et al. as applied to claim 1 above.
Regarding claims 3 and 4, Cisar et al. teaches metal frames 30 (column 8, lines 45-67) and metal grid 82 (column 9, line 41) and that the metal grid 82 and the cell frame 30 make good contact for efficient current collection (column 10, lines 1-7).
Cisar et al. does not expressly teach that the frame has an electric conductivity which is the same as the electric conductivity of the conductive current density distributor per claim 3 or that the frame has an electrical resistance which is the same as or smaller than the electrical resistance of the current density distributor per claim 4.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed invention because matching the metal frame and the grid or current density distributor in electric conductivity and electrical resistance optimizes the condition for efficient current collection.
Regarding claim 5, Cisar et al. teaches that a chamber in communication with all of the anode surfaces is sealed (Figs. 4, 8, and 9; column 8, line 53 to column 9, line 6; column 11, lines 23-41). Cisar et al. also teaches that liquid fuel such as a methanol/water mixture can be used for the anode (column 2, line 58 to column 3, line 5; column 11, lines 49-65) and that water generated at the cathode will evaporate into the air (column 8, lines 12-21).
Although Cisar et al. does not expressly teach that the carbon based sub-electrodes fit into the cut-outs in a water tight manner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed invention, especially when liquid fuel is used, because Cisar et al. suggests that the reactants and products of the anode and the cathode are separated from each other and water does not leak from one electrode to the other electrode (Figs. 3, 4, 6, 8, and 9; column 8, lines 12-21; column 8, line 53 to column 9, line 6; column 11, lines 23-65).
Regarding claim 9, Cisar et al. does not expressly teach that the dimensions of the frame and the dimensions of the portions of conductive material between the cut-outs are selected such that the geometric surface area of the portions of conductive material between the cut-outs occupies at most 30% of the total geometric surface area of the electrode.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have limited these dimensions as much as possible in order to maximize the available surface area for gas diffusion and electrochemical reactions as Cisar et al. demonstrates that the majority of the geometric surface area of the structure is active area of the electrodes (Figs. 3 and 4). The skilled artisan would have arrived at the claimed range through routine experimentation and optimization. 
Regarding claim 11, Cisar et al. does not expressly teach that the electrode has a total surface are of at least 400 cm2.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed invention by increasing the size of the electrodes or the number of electrodes in the stack as Cisar et al. demonstrates different configurations in embodiments of Figs. 8, 9, 12, 13, 31, resulting in an increased total surface area of the electrode. Furthermore, a change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cisar et al. as applied to claim 5 above, in view of US 2003/0198853 to Choi et al.
Regarding claim 6, Cisar et al. suggests that the reactants and products of the anode and cathode are separated from each other and water does not leak from one electrode to the other electrode (Figs. 3, 4, 6, 8, and 9; column 8, lines 12-21; column 8, line 53 to column 9, line 6; column 11, lines 23-65).
Cisar et al. does not expressly teach a sealing material is applied to the connection of the sub-electrode to the frame.
	Choi et al. also relates to an air breathing direct methanol fuel cell pack and teaches that a rectangular flange gasket 14 is provided at each of front and back surfaces of the edges of an electrolyte layer 11a, thereby exhibiting a sealing effect when all parts of the cell pack are assembled, for the purpose of preventing leakage of methanol (abstract; Figs. 1-4; [0050]; [0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a sealing material to the connection of the sub-electrode to the frame of Cisar et al., motivated by the fact that Choi et al. demonstrates that a sealing material such as a gasket is conventionally used to prevent fluid leakage in a fuel cell (abstract; Figs. 1-4; [0050]; [0053]) and so the skilled artisan would have obtained expected results applying a known element to a known product.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cisar et al. as applied to claims 1 and 12 above, in view of US 2004/0161659 to Lloyd et al.
Regarding claims 10 and 15, Cisar et al. teaches that electrodes each comprise a gas diffusion layer (Figs. 6A-6C; column 7, lines 40-58; column 9, line 38 to column 10, line 12).
Cisar et al. does not expressly teach that sub-electrodes located in a first part of the electrode have a smaller porosity than sub-electrodes located in a second part of the electrode per claim 10 or that sub-electrodes of the carbon based electrode with large geometrical surface area which are located in a lower position in the electrochemical cell closer to a bottom of the electrochemical cell have a smaller porosity than sub-electrodes of the carbon based electrode with large geometrical surface area which are located in a higher position in the electrochemical cell closer to an upper part of the electrochemical cell. The claim terms “lower,” “bottom,” “higher,” “upper” in claim 15 are relative and arbitrarily defined.
Lloyd et al. also relates to a fuel cell and suggests that the diffusion layers which are made integral with the ion exchange membrane be substantially optimized relative to perceived operational conditions under which the fuel cell may operate ([0005]) because, for example, a once optimal degree of porosity and/or permeability and hydrophobicity at a predetermined location on the ion exchange membrane may, in view of the location where the fuel gas is introduced, become suboptimal. This is also often the condition at the bleed or exhaust area of the membrane electrode diffusion layer assembly where excess fuel gas, water, and other by products are removed from the fuel cell ([0006]). Lloyd et al. teaches that specific characteristics of the respective diffusion layers including hydrophobicity, porosity (permeability) and surface area of a plurality of discrete zones may be varied to provide both substantially optimal hydration and enhanced current density for the ion exchange membrane (Figs. 1-4; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed varied porosities in the electrochemical cell of Cisar et al., motivated by the fact that Lloyd et al. suggests that the hydration of the membrane electrode diffusion layer assembly, and ultimately its performance, varies as the fuel, gas, and air travel across the surface of the fuel cell active area ([0005-7]) and so the skilled artisan would have varied the porosities of the electrodes of Cisar et al. according to their respective positions in the fuel cell and operational conditions including fluid flow and moisture content of the ion exchange membrane, in order to provide both substantially optimal hydration and enhanced current density for the ion exchange membrane.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: in Cisar et al., the structure of Fig. 4 that reads on the claimed carbon based electrode includes anodes and cathodes disposed in openings of overlapping frames and a chamber in communication with all of the anode surfaces is sealed (Figs. 4, 8, and 9; column 8, line 45 to column 9, line 6; column 9, lines 21-27; column 11, lines 23-41). This structure makes it impossible to modify such that opposite sides of each anode are connected to one of the at least one carbon based electrode per claim 13 or that the carbon based electrode has an active surface which is at least 5 times larger than the active surface of the anode per claim 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725